Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. It has been noted that amended claim 1 includes all the limitations of previously finally rejected claim 9 (with claim 9 and intervening claims 2-3 are now cancelled), claims 10-12 and 16 were only amended to overcome previous 112 issues and claim dependency and claim 21 was cancelled as such the claims are patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114.   
The applicant argues that the 112b issues has been resolved (page 6 of 7 of the remarks).
While the Office agrees that the previously raised 112b issues and Claim Objections has been resolved, the Office notes that the amendment to the claims introduces new 112 issues, as it will be explained in detail in the present Office Action.
The applicant argues that Kahn, alone or in combination fails to disclose the limitations of independent claims 1 and 15 related to the first expansion and/or the second expansion chamber comprising a portion of the inner diameter of the seat (page 6 of 7 of the remarks). 
The Office respectfully disagrees, the Office notes that the response filed on 07/05/2022 does not further elaborate as to why Kahn does not meet these limitations. However, the applicant made the same argument in the response filed on 09/29/2021 stating that since the device of Kahn teaches of using sleeves to form the inner wall of the valve seat with the Abstract of Kahn stating: “Sleeves may be provided that are coaxial to the valve seats; the sleeves may be on the inner surface of the valve seat, outer surface of the valve seats or both” (pages 7-8 of 9 of the remarks filed on 09/29/2021). As it was mentioned in the Final Rejection filed on 01/04/2022, the applicant appears to have a different interpretation of what constitutes the valve seat. The applicant’s appears to narrowly interpret the “valve seat of Kahn” as being both “the valve seat (48/52/48a/52a) and the sleeve (63/67/96/98)”. However, as it was explained in the previous and current Office action, the examiner interpreted the “valve seat of Kahn” as being “the valve seat (48/52/48a/52a)”. Additionally, notice that the applicant cites an excerpt of the Abstract of Kahn to attempt to prove their position; however, the same excerpt disproves the argument. The excerpt of the Abstract of Kahn reads as follows:
“Sleeves may be provided that are coaxial to the valve seats; the sleeves may be on the inner surface of the valve seat, outer surface of the valve seats or both”.
Notice that that the excerpt recognizes that “the sleeves” are an alternative and separate structure to the valve seat that may be provided coaxial to the valve seats (i.e. the valve seats are recognized as being their own entity separate from the sleeves, otherwise they would not be “provided to” the valve seat). Furthermore, even assuming the applicant’s narrow interpretation of the “valve seat” which includes both the valve seat and the sleeve, notice that the Abstract of Kahn acknowledges of a non-illustrated embodiment where the sleeve is located only on the outer surface of the valve seat “the sleeves may be on the inner surface of the valve seat, outer surface of the valve seats or both”, which would still read on the claimed limitations since the sleeve is no longer a part of the “the inner diameter of the valve seat”. Additionally, it is noted that the sleeves appears to be an alternative supporting structure for the valve seat and Kahn shows at least one embodiment in Fig. 5 where the sleeves are not used/required. As it shown in at least Fig. 3, 5 of Kahn and FIG. A below, the device of Kahn alone or in combination meets this all the limitations of the claims. As such, the applicable rejections in view of Kahn are proper and the rejections are being maintained, as it will be explained in the present Office Action.    
The applicant argues that the rejections under 103 of Kahn in view of Bryant does not meet the claimed invention due to the Bryant teaching of rib 32 that is subject to wear and disintegration which “clearly this is not the same structure as in the present invention as such destruction could lead to failure of the valve; the structures of the present invention must remain intact and present for the valve to function” (pages 6-7 of 7 of the remarks).
The Office respectfully disagrees, the Office notes that while the rib 32 as taught Bryant is a mechanical structure meant to be nearly in constant sliding contact with a sliding gate member (13 in Bryant, 54 in Kahn) and is capable of “wear and tear”, it also noted that applicant’s seat sealing surface 140 (which is the equivalent of rib 32 of Bryant) also comprises similar structure/function and faces the same issues of “wear and tear” since all mechanical components eventually experience wear and tear. If wear and tear was not an issue in the real world, machines would potentially last indefinitely. Regardless of the issue of wear, it is noted in FIG. B below (a comparison of applicant’s invention and the device of Bryant) that the rib 32 of Bryant comprises similar structure and function as applicant’s raised seat sealing surface 140 in that it they are both a raised surfaces or protrusions or ribs that extends axially outward from the seat assembly to sealingly engage the gate member (notice that the presence of these protrusions changes the thickness of a gate facing portion of the seat assembly). Due to their smaller engaging surface area these ribs minimize the contact area between the rib and the gate which reduces friction and the required actuation forces to reciprocate the valve. Additionally, in both cases should wear occur at the ribs, a user inspecting the valve seat assemblies is capable of quickly ascertain seal wear by inspecting the presence or absence of the rib/projection. As such, when wear is not substantial and the rib 32 as taught by Bryant remains operational, the device of the combination of Kahn in view of Bryant meets all the limitations of the claims due to the device comprising similar structure and function as the claimed invention. As such, the 102 and 103 rejections are proper and will be maintained as it will be explained in detail in the present Office Action. 

    PNG
    media_image1.png
    630
    777
    media_image1.png
    Greyscale

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).        
     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8, due to a possible claim drafting error, these claims are dependent on cancelled claims 2-3 which makes the metes and bounds of the claims unclear and indefinite since the claims are improper dependent claims (see also the 112d rejection below). Based on the record, the Office will assume that these claims depend on amended claim 1 (which includes all the limitations of previous claims 2-3). 
Claim(s) 13, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6-8 and 13, due to a possible claim drafting error, these claims are dependent on cancelled claims 2-3 which fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends and as such are considered to be in improper dependent form. Based on the record, the Office will assume that claims 6-8 depend on amended claim 1 (which includes all the limitations of previous claims 2-3).   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claim 15, Kahn (US 8,794,593) shows in at least Figs. 3-5 (see in particular Figs. 3 and 5 and FIG. A below) a valve seat (valve seat 48/52/48a/52a) comprising: a wall comprising a plurality of bias members comprising a first inward-facing expansion chamber (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the bellows to have spring-like qualities, see FIG. A above for a comparison of the prior art and applicant’s disclosed invention. See in particular either one of the inner/inward chambers produced by the undulations of the bellows, see in particular those closest to the gate in at least Fig. 3 and 5 of Kahn and FIG. A below) with a distal wall having a radius of curvature (see at least Figs. 3 and 5 and FIG. A below), a second inward-facing expansion chamber (see either one of the other inner/inward chambers produced by the undulations of the bellows, in particular the one adjacent to the first expansion chamber, in at least Fig. 3 and 5 of Kahn and FIG. A below) and a steam chamber [see either one of the outer/outward chambers which are capable of aiding in the expansion of the seat when fluid pressure increases in valve chamber 45; additionally, see at least  Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 notice that bellows structure comprises spring-like qualities and is capable of reacting to fluid pressure acting on the bellows in order to expand the bellows and maintain a seal with the gate. Notice that steam is a fluid and that the valve of Kahn is capable of handling fluids such as either liquid or gases or combinations thereof which are used in oil and gas production. Furthermore, with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))] wherein at least one of the first expansion chamber and the second expansion chamber is configured to bias the seat to expand axially when pressurized by a pressurized gas [see at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 that the seat of Kahn comprises similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. Additionally, notice that gas is a fluid and that the valve of Kahn is capable of handling fluids such as either liquid or gases or combinations thereof used in oil and gas production; additionally, with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))]], wherein the bias members comprise a portion of the inner diameter of the seat (see Figs. 3-5 notice that the undulations comprises inner portions that gives the bellows spring-like qualities); wherein the bias members are configured to exert an axial force (see at least C4 L 19 - C6 L37 of Kahn notice that the valve seat is both biased by the spring-like qualities of the bellows and by fluid pressure acting on the chambers of the bellows to maintain the valve seat in fluid tight engagement with the gate); wherein the expansion chambers and bias members are stacked so as to substantially overlap and configured to complimentary create the axially expanding force (see at least Figs. 3-5 and FIG. A below); wherein the distal wall of the first and second expansion chambers form a portion of the interior wall of the valve seat and wherein the first and second expansion chambers are configured to selectively expand the axial dimensions of the seat when activated with the gas to compliment the axial force created by the bias members (see at least C4 L 19 - C6 L37 of Kahn and FIG. A below notice that the valve seat is both biased by the spring-like qualities of the bellows and by fluid pressure acting on the chambers of the bellows to maintain the valve seat in fluid tight engagement with the gate); and wherein the bias members further comprise the steam chamber formed between a plurality of bias members wherein the steam chamber is isolated from the inner diameter of the seat (see at least Figs. 3-5 and FIG. A below notice that in a similar manner as applicant’s invention, the valve seat is a bellows seal where the outer chambers are isolated from the inner chambers due to the walls of the undulations). Thus, the device of Kahn meets all the limitations of claim 15.

    PNG
    media_image2.png
    1078
    767
    media_image2.png
    Greyscale


Regarding claim 16 and the limitation of a valve seat as set forth in claim 15, wherein the bias member comprises a first bias member having a first side comprising a gate-facing surface, a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side forms a portion of the steam chamber; a third bias member comprising a first side forming a portion of the second bias member and a second side forming a portion of the second expansion chamber; and wherein the first bias member, the second bias member and the third bias member are configured to cooperatively act to axially bias the seat; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat being configured as a bellows comprising a portion with that sealingly engages the gate 54 and subsequent undulations that forms portions of the inner and outer chambers and gives the bellows its spring-like qualities to bias the seat into engagement with the gate 54 and allows the seat capable of reacting to fluid pressure acting in the chambers.
Regarding claim 17 and the limitation of a valve seat as set forth in claim 16, wherein a least a portion of the first inward-facing expansion chamber distal wall is configured to flex when activated by process pressure; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat being configured as a bellows comprising a portion with that sealingly engages the gate 54 and subsequent undulations that forms portions of the inner and outer chambers and gives the bellows its spring-like qualities to bias the seat into engagement with the gate 54 and allows the seat capable of reacting to fluid pressure from the process which acts upon the chambers.  
Regarding claim 19 and the limitation of the seat of claim 15, wherein the valve seat is configured to selectively receive a load as a gate deforms; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C4 L19 - C6 L37 and FIG. A above with the bellows valve seat having spring-like qualities that allow valve seat to receive and adapt to forces acting upon the valve seat should the gate element move due to fluid pressure or deform due to warpage. 
Regarding claim 20 and the limitation of a valve seat as set forth in claim 15, wherein the valve seat is configured to be compressed before being placed into a valve; the device of Kahn meets this limitation as shown in at least Figs. 3-5 and C4 L 19 - C6 L37 and FIG. A above, notice that the bellow-like seat 48/52/48a/52a is compressed between gate 54 and the body pockets 46/50 before engaging the gate and that the undulations of the valve seat allows the valve seat to have spring-like qualities capable of biasing the engagement of the valve seat with the gate and also allow the valve seat to inflate/expand when fluid pressure acts on the inner and outer chambers to enhance the sealing ability of the seal upon the gate in a similar manner as applicant’s invention. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 10-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (US 8,794,593) in view of Bryant (US 2,777,664).
Regarding claim 1, Kahn (US 8,794,593) shows in Figs. 1-5 (see at least Figs. 3 and 5) a valve seat (valve seat 48/52/48a/52a) comprising: a wall with a first expansion chamber (see either one of the inner/inward chambers produced by the undulations of the bellows, see in particular those closest to the gate in at least Fig. 3 and 5 of Kahn and FIG. A above) and a second expansion chamber (see either one of the other inner/inward chambers produced by the undulations of the bellows, in particular the one adjacent to the first expansion chamber, in at least Fig. 3 and 5 of Kahn and FIG. A above) and a plurality of bias members (notice that the valve seat is a bellows structure similar to applicant’s invention that comprises a plurality of internal chambers and external chambers and wherein portions of the undulations that allow the bellows to have spring-like qualities, see FIG. A above for a comparison of the prior art and applicant’s disclosed invention) configured to bias the valve seat to expand axially (see at least C1 L62- C3 L 14 and C4 L 19 - C6 L37 for details of the structure and operation of the device of Kahn, notice that the bellows structure allows bellows to have both spring like qualities and being capable of reacting to fluid acting on the bellow to expand and aid in maintaining a seal with the gate), wherein the first expansion chamber comprise a first inward-facing expansion chamber (see at least Fig. 3 and 5 of Kahn and FIG. A above) with a distal wall having a radius of curvature (see at least Figs. 3 and 5 and FIG. A above) and the second expansion chamber comprises a second inward- facing expansion chamber (see at least Fig. 3 and 5 of Kahn and FIG. A above) with a distal wall having a radius of curvature (see at least Figs. 3 and 5 and FIG. A above); wherein at least one of the first expansion chamber or second expansion chamber comprise a portion of the inner diameter of the seat (see at least Figs. 3-5, in particular Fig. 5 of Kahn and FIG. A above); wherein the plurality of bias members are configured to exert an axial force (C1 L62- C3 L 14 and C4 L 19 - C6 L37); wherein the bias members are stacked so as to substantially overlap and configured to complimentary create the axially expanding force (see Figs. 3-5 and FIG. A above); and wherein the walls of the expansion chambers are configured to selectively expand the axial dimensions of the seat when activated with a gas to compliment the axial force created by the bias members [see Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 notice that bellows structure comprises spring-like qualities and is capable of reacting to fluid pressure acting on the bellows in order to expand the bellows and maintain a seal with the gate. Notice that gas is a fluid and that the valve of Kahn is capable of handling fluids such as either liquid or gases or combinations thereof used in oil and gas production. Additionally, with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))]; a steam chamber [see either one of the outer/outward chambers which are capable of aiding in the expansion of the seat when fluid pressure increases in valve chamber 45; with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))] configured to be selectively pressurized formed between the plurality of bias members wherein the steam chamber is isolated from the inner diameter of the seat and wherein the valve seat is configured to axially expand when a gaseous pressure in the steam chamber or the expansion chamber increases (see at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above); wherein the bias members further comprise a first bias member having a first side comprising a gate-facing surface a portion of which is configured to seal against a gate and a second side forming a portion of the first expansion chamber; a second bias member wherein a first side of the second bias member forms a portion of the first expansion chamber and a second side of the second bias member forms a portion of the steam chamber; and a third bias member wherein a first side of the third bias member form a portion of the steam chamber and a second side of the third bias member forms a portion of the second expansion chamber; wherein the first bias member, the second bias member and the third bias member are configured to cooperatively act to axially bias the valve seat (the device of Kahn meets these limitations as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 and FIG. A above with the seat being configured as a bellows comprising a portion with that sealingly engages the gate 54 and subsequent undulations that forms portions of the inner and outer chambers and that gives the bellows its spring-like qualities to bias the seat into engagement with the gate 54 and allows the seat to be capable of reacting to fluid pressure acting in the chambers. The device of Kahn meets all the limitations of claim 1 above except for details related to the wall nearest the gate which comprises different thicknesses/surface areas as claimed. However, bellows-type valve seats that comprises a gate facing surface with different thicknesses are known in the art.  
Bryant (US 2,777,664) teaches in at least Figs. 1-5 and see at least C2 L72 - C4 L 10 of a similar bellows valve seat (sealing unit 28/53) for a gate valve with similar structure and function as applicant’s invention and the device of Kahn (see the rejections based on Bryant in the previous Office Action for more details). Notice that the portion of the bellows that faces the gate comprises an annular rib 32 provided in an inner radially portion of the gate facing surface which provides an annular valve working surface 33 that engages the valve gate 13. Notice that this annular rib 32 not only provides an effective sealing surface with the gate but does so by providing a minimum surface area as compared to having the entire surface of portion 31 to engage the gate 13 which would increase friction and actuation forces to reciprocate the gate and also allows a user to have a means of quickly ascertain seal wear by inspecting whether the rib 32 is still present or not which would easily indicate that wear has occurred as compared to a large flat sealing surface which would require comparing the current thickness with the original thickness among other methods of determining wear. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the flat gate facing surface of the valve seat 48/52/48a/52a of the device of Kahn to include an annular rib 32 that engages the valve gate in a similar manner as taught by Bryant, since such a modification not only provides an effective sealing surface with the gate but does so by providing a minimum surface area as compared to having the original flat design of Kahn which reduces the actuation forces required to reciprocate the gate and also the modification allows a user to have a means of quickly ascertaining seal wear by inspecting whether the rib 32 is still present or not on the gate facing surface which would easily indicate to the user that wear has occurred as compared to the original flat design of Kahn which has no discernable features. 
As such, the device of the combination of Kahn in view Bryant teaches all the limitations of the claim as stated above and the limitations “wherein the first expansion chamber further comprises a wall having a first thickness at a proximal end of the first expansion chamber wall and a second thickness at a distal end of the first expansion chamber wall”; with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion. Thus, the device of the combination of Kahn in view of Bryant meets all the limitations of claim 1. See also the FIG. B above.
Regarding claim 4 and the limitation of a valve seat as set forth in claim 1, wherein the plurality of expansion chambers are configured to selectively expand to compliment the axial force created by the bias members; the device of the combination meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 of Kahn and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 
Regarding claim 5 and the limitation of a valve seat as set forth in claim 1, wherein the expansion chambers are configured to harness a process pressure to expand the expansion chambers to increase the volume of the expansion chambers; the device of the combination meets this limitation as shown in at least Figs. 3-5 and C L62- C3 L 14 and C4 L 19 - C6 L37 of Kahn and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 
Regarding claim 6, as best understood by the Office and the limitation of a valve seat as set forth in claim 3(1), further comprising the steam chamber partially extending between the second bias member and the third bias member; the device of the combination meets this limitation as shown in at least Figs. 3-5 of Kahn and FIG. A above.  
Regarding claim 7, as best understood by the Office and the limitation of a valve seat as set forth in claim 2(1), configured to deform so as to increase the distance between the first bias member and the second bias member when a steam pressure in the steam chamber is increased; the device of the combination meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 of Kahn and FIG. A above with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate [with regards to recitations directed to the fluid being handled, "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963))].
Regarding claim 8, as best understood by the Office and the limitation of a valve seat as set forth in claim 3(1), wherein an outer edge of the second bias member and an outer edge of the third bias member comprise an integrated travel stop; the device of the combination meets this limitation as shown in at least Figs. 3-5 of Kahn and FIG. A above with the seat comprising a bellows structure similar to applicant’s invention wherein the outer edges of the undulations that faces radially outward can function as “integrated travel stops” should a part of the undulation pivot relative to an adjacent undulation. Alternatively, Fig. 5 teaches of upper portions of the undulation comprising embedded shims 102 at the outer edges that can function as “integrated travel stops” should a part of the undulation pivot relative to an adjacent undulation.  
Regarding claim 10 and the limitation of the valve seat of claim 9, wherein the thickness of the proximal end of the first expansion chamber wall is greater than the thickness of the distal end of the first expansion chamber wall; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion.
Regarding claim 11 and the limitation of a valve seat as set forth in claim 9, comprising a sealing surface wherein a portion of the sealing surface is the inner portion of the wall; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion.
Regarding claim 12 and the limitation of a valve seat as set forth in claim 3, wherein the first bias member has a first portion that is thicker than a second portion, wherein the first thicker portion increases the pressure between a seat sealing surface and the gate disposed adjacent the seat sealing surface; the device of the combination of Kahn in view of Bryant meets this limitation with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion which functions in the same manner as applicant’s invention.  
Regarding claim 13, as best understood by the Office and the limitation of a valve seat as set forth in claim 6 configured to expand as pressure is exerted on the first expansion chamber and pressure is exerted on the steam chamber to increase the axial bias force of a sealing surface; the device of the combination meets this limitation as shown in at least Figs. 3-5 and C1 L62- C3 L 14 and C4 L 19 - C6 L37 of Kahn with the seat having similar structure and function as applicant’s invention in that the bellows provides both spring-like qualities to bias the seat toward the gate and with the seat being capable of expanding when fluid line pressure acts on the bellows to further aid in the maintaining a fluid tight seal with the gate. 

Regarding claim 18, the device of Kahn meets all the limitations of claim 18 as stated above in the rejection of claim 15 above except for details related to the wall nearest the gate which comprises different thicknesses/surface areas as claimed in claims 18. However, as it was noted in the rejection of claim 1 above, bellows-type valve seats that comprises a gate facing surface with different thicknesses are known in the art with the device of the combination of Kahn in view of Bryant (see the rejection of claim 1 above for details of the combination) teaches the limitation of “the valve seat as set forth in claim 15, wherein an area of the valve surface seat which is configured to minimize the area of contact with a gate to increase a pressure load on the gate to improve the seal between the surface and the gate”; with Bryant teaching in at least Figs. 1-5 of an annular rib 32 which creates a step surface on the gate facing surface of the device of Kahn in view of Bryant with an inner radial sealing portion (the one with the annular rib 32) having a thickness that is greater than the thickness of the outer radial portion which functions in the same manner as applicant’s invention and with the annular rib 32 providing a minimal sealing surface area which reduces actuation force requirements and increases the pressure load on the gate (Pressure = Force / Area, for a given/constant force, the smaller the area, the greater the pressure). See also FIG. B above. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753